CAPOTOSTO, J.
The case centers around a collision between two automobiles at the intersection of Cranston street and Gansett avenue in the City of Cranston about 8 o’clock in the morning of October 7, 1930. Suit was brought more than a year later by writ dated December 3, 1931. The jury returned a verdict for the defendant. The plaintiff now says that the verdict is against the evidence and asks for a new trial.
The plaintiff and a companion, both students at the Cranston High School, were going up Cranston street towards the intersection in a Ford roadster on their way to school, intending to proceed up Gansett avenue. The defendant, office manager for the Narragansett Finishing Company, driving a Buick sedan, was coming down Gansett avenue intending to make a left turn at the intersection of the two streets. At this junction there is both a stop light and a silent policeman.
The plaintiff claimed that as he passed the green light and was within a few feet of the silent policeman, the defendant speeded up his car, made a left turn and cut immediately in front of him. The defendant said that he was in second speed when he was about to make the turn to the right of the standard and that at that time the Ford car was about two blocks away; that when he was three-quarters of the way around, he noticed it coming towards him at the same speed and with the driver not looking in his direction; that appreciating that an accident was unavoidable, he stopped and was struck by the plaintiff’s car.
The defendant said he talked to the plaintiff immediately after the accident and that he made no complaint of injury. The plaintiff’s father testified *130that he heard of the accident the same day that it occurred and that, although he questioned the boy, he received no details of how it had happened or that the boy had been hurt. He learned the facts some seven or eight months later when, questioning him about certain school deficiencies and physical symptoms, the boy told him he got hurt in the accident by being jammed with his chest against the wheel. Dr. Streker, who examined and treated him for some time at the father’s request, found no organic trouble and diagnosed the young man’s condition as functional hyperacidity.
For plaintiff: Edward H. Ziegler, Aram Arabian.
For defendant: Henshaw, Lindemuth & Baker.
The issues of liability and damages presented a clear question of fact. Credibility was an important factor. The jury could and did resolve both questions in favor of the defendant. The Court can see no reason to challenge its judgment and much less to disturb its verdict.
Motion for new trial denied.